Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 16 November 2022.  These drawings are acceptable.
The drawings are objected to because reference character 7 is not directed to the olive seal of the invention in figure 1.  
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the security ring having inwardly directed locking formations configured to engage below an outwardly directed annular projection on the inner wall of the neck of the container of claim 7 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification amendments filed 16 November 2022 have not been entered because a single paragraph, that beginning at line 34 on page 3, has been replaced with multiple different paragraphs.  It is unclear which of the multiple replacement paragraphs should exist.
The specification is objected to because of the following informalities: acronyms exist without being defined at their first instance. Appropriate correction is required.  See at least LDPE.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3 and 7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The limitation of claim 3 “that the grooves have a depth of 10% to 50% of a minimum thickness of the peripheral wall” fails to comply with the written description requirement.  The original disclosure provides that “the grooves should have a depth of 10% to 50% of the minimum wall thickness of the olive seal”.  While the peripheral wall is provided with an olive seal, the olive seal does not constitute the entirety of the peripheral wall.  
The limitation of claim 7 that “the security ring has inwardly directed locking formations, which are configured to engage below an outwardly directed annular projection on the inner wall of the neck of the container to fasten the stopper to neck of the container” fails to comply with the written description requirement.  The original figures do not depict any inwardly directed locking formations or outwardly directed annular projection.  The original description provides for “an outwardly directed annular projection on the container”.  There is absolutely no discussion of the outwardly directed annular projection being on the neck or on an inner wall of the neck.
Claim 7 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The limitation of claim 7 that “the security ring has inwardly directed locking formations, which are configured to engage below an outwardly directed annular projection on the inner wall of the neck of the container to fasten the stopper to neck of the container” fails to comply with the enablement requirement as claim 7 also requires “a security ring formed on a lower edge of the peripheral wall”.  The original figures do not depict any inwardly directed locking formations or outwardly directed annular projection.  Claim 1, from which claim 7 depends, requires “a peripheral wall configured to engage an opening defined by the neck of the container”, “an olive seal on the peripheral wall” and the olive seal being “configured for gripping engagement with an inner surface of the neck of the container”.  From claim 1 it can be seen that the peripheral wall must be locatable within a neck of a container.  As such, the security ring, integrally formed on a lower edge of the peripheral wall, would also be locatable within a neck of a container.  With the security ring locatable within a neck of a container the inwardly directed locking formations of the security ring would not be capable of engaging below any outwardly directed annular projection on the inner wall of the neck of the container to fasten the stopper to the neck of the container.  How can an annular projection be outwardly directed from an inner wall of a neck?  How can inwardly directed locking formations engage below an outwardly directed annular projection when the inwardly directed locking formations must be located internal to the wall that the outwardly directed annular projection is on?  The Wands factors of MPEP 2164.01(a) have been considered.  Based upon the state of the prior art presented in the attached PTO-892, the level of ordinary skill in the art presented in those references, the level of predictability (strong in the mechanical arts), and the amount of direction provided (as presented above), the quantity of experimentation needed to make the claimed invention commensurate in scope with the claims is undue.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Motadel (US 20180333717).
Claim 1:  Motadel discloses a cap 400 (stopper) for some container, where the cap 400 (stopper) includes a lid, the cap 400 (stopper) comprising: a peripheral wall configured to engage an opening defined by the neck of the container; and a sealing member 450 (olive seal) on the peripheral wall, said sealing member 450 (olive seal) including an outer, peripheral annular bead positioned between an upper edge and a lower edge of the sealing member 450 (olive seal) and configured for gripping engagement with some inner surface of some neck of some container, wherein an inner surface of the peripheral wall has a ribbed wall surface, which is defined by a plurality of grooves 463 and panels 465 (webs) extending in a longitudinal direction (see annotated fig. 26 and 27 below).

    PNG
    media_image1.png
    365
    378
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    510
    563
    media_image2.png
    Greyscale

Claim 2:  Motadel discloses wherein the grooves 463 have a shape and depth which is constant in the longitudinal direction (see fig. 26 & 28).
Claim 4:  Motadel discloses wherein the panels 465 (webs) between the grooves 463 have a domed cross-sectional shape (see fig. 26 & 28 and P. 0043).

    PNG
    media_image3.png
    331
    424
    media_image3.png
    Greyscale

Claim 8:  Motadel discloses wherein the cap 400 (stopper) consists of LDPE (see P. 0094).

Claim(s) 1, 3, and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Slomski (US 4098422).
Claim 1:  Slomski discloses a stopper 10 for some container, where he stopper 10 includes an end member 12 (lid), the stopper 10 comprising: a peripheral wall configured to engage an opening defined by some neck of some container; and a tubular, cylindrical body 11 (olive seal) on the peripheral wall, said tubular, cylindrical body 11 (olive seal) including a rib 19 (outer, peripheral annular bead) positioned between an upper edge and a lower edge of the tubular, cylindrical body 11 (olive seal) and configured for gripping engagement with some inner surface of some neck of some container, wherein an inner surface of the peripheral wall has a ribbed wall surface, which is defined by a plurality of grooves 21 and webs extending in the longitudinal direction (see annotated fig. 3 and 2 below).

    PNG
    media_image4.png
    216
    337
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    315
    331
    media_image5.png
    Greyscale

Claim 3:  Slomski discloses the minimum thickness of the peripheral wall being 0.027 inches and the grooves 21 having a thickness in the range of 0.005 and 0.020 inches, resulting in the grooves 21 having a thickness (depth) within the claimed range of 10% to 50% of the minimum thickness of the peripheral wall when the thickness (depth) of the grooves 21 is 0.005 inches (see C. 2 L. 20-23).  See MPEP 2131.03 II.
Claim 5:  Slomski discloses wherein the end member 12 (lid) has a continuous circular shape along at least a portion of its extent and that the tubular, cylindrical body 11 (olive seal) is integrally formed on the end member 12 (lid) (see fig. 2).

Response to Arguments
The drawing objections in paragraphs 2-4 of office action dated 25 August 2022 are withdrawn in light of the amended disclosure and claims filed 16 November 2022.
The claim objections in paragraph 6 of office action dated 25 August 2022 are withdrawn in light of the amended claims filed 16 November 2022.
The 35 U.S.C. § 112 rejections in paragraphs 7-16 of office action dated 25 August 2022 are withdrawn in light of the amended claims filed 16 November 2022.
Applicant's arguments filed 16 November 2022 have been fully considered but they are not persuasive.
In response to applicant’s argument that the bottom end of the wall of Motadel includes a protruding sealing member 450 that engages a protruding member on the inner surface of the tube to secure the cap on the tube, while citing figure 58, such that Motadel does not disclose that the protruding sealing member 450 being between the top edge and the bottom edge of the wall, the Examiner responds that claim 1 requires “said olive seal including an outer, peripheral annular bead positioned between an upper edge and a lower edge of the olive seal”.  This limitation is met if any portion of the outer, peripheral annular bead exists between an upper edge and a lower edge of the olive seal.  As the portion of the sealing member 450 (olive seal) annotated as outer, peripheral annular bead exists at least partially between the upper edge and lower edge of the sealing member 450 (olive seal) the claimed limitation is met (see annotated fig. 26 and 27 above).  It is further noted that figure 58 is directed to a different embodiment than that relied upon in the rejection at hand and that Motadel does not disclose that there is a protruding sealing member 450 at the bottom end of a wall that engages a protruding member on the inner surface of the tube to secure the cap on the tube.  Reference character 450 is directed to a sealing member of cap 400 that includes curved grooves 463 and panels 465 each having a curved face 466 and curved side 470.  This sealing member 450 also includes the annotated outer, peripheral annular bead.
In response to applicant’s argument that the stem of the stopper in Slomski cannot be usefully modified by forming it as an olive seal as recited in amended claim 1, the Examiner replies that Slomski is applied under 35 U.S.C. 102(a)(1).  No modification is being made to Slomski as Slomski discloses a tubular, cylindrical body 11 (olive seal).
In response to applicant’s argument that the subject matter of the application is a stopper of a different type than the subject matter of the Slomski and therefore constructed differently than the stopper in Slomski, the Examiner replies that Applicant must also discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them.  No structural difference has been argued by Applicant.  As Slomski is applied under 35 U.S.C. 102(a)(1) the disclosed use of the prior art is immaterial as long as a structurally identical apparatus is disclosed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLAN D STEVENS whose telephone number is (571)270-7798. The examiner can normally be reached Monday-Friday 12-8 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571)272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLAN D STEVENS/Primary Examiner, Art Unit 3736